Per Curiam.
There is no imaginable reason to restrain the operation of the section to debts contracted subsequently to its enactment. It was no part of the contract, nor could it be without the assent of the other creditors — and these were not consulted — that the debt in question should have a preference. That was a matter not to be regulated by the parties, but by the law; it was, in fact, not within their control. No mischief can be done, or hardship-felt, in giving this part of the act what has been called a retro-active operation; and in this respect the case differs from those in which a statute, destructive of the title, has been denied effect in an action pending, because it would have burthened the plaintiff with costs incurred, when there was nothing like a prohibition — a consequence not to be imputed to the legislature as an intentional one. The specialty and simple contract debts are, therefore, to be paid alike.
Judgment affirmed.